DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/21/2021 has been entered. Claim 1 has been amended. Claims 4, 12-14 and 23 have been cancelled and claim 25 is a new addition. Claims 1-3, 5-11, 15-22 and 24-25 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 22, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al. (US 2013/0220501 A1 – of record), in view of Colombo et al. (US 2016/0193880 A1 – of record), in view of Hayashi (US 6,371,180 B1 – of record), in view of Kamigori (US 2015/0273948 A1).
The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.
Regarding claim 1, 5, 25, Hatanaka teaches a pneumatic radial tire for a passenger car, see abstract. This includes the use of a carcass 2 formed of radial cords, see [0015] – (corresponds to a carcass having a radial structure); a belt layer 3 arranged on an outer side of the carcass and 
[AltContent: arrow][AltContent: textbox (Inner shoulder land region)][AltContent: arrow][AltContent: textbox (Outer shoulder land region)][AltContent: arrow][AltContent: textbox (Inner tread edge)][AltContent: textbox (Outer tread edge)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The tread portion has an outer tread edge and an inner tread edge respectively located, when the tire is mounted on a vehicle, on an outer side and an inner side of the vehicle, and has lateral grooves 10 placed on a middle land portion on one side of the tire equator CL only, which meets the claimed – (tread portion has a tread pattern formed in an asymmetric shape with respect to a tire equator). The tread portion is divided into a plurality of circumferential land regions 9 by a plurality of main grooves 8a, 8b, 8c 
Hatanaka does not explicitly disclose: 
Feature (1) the outer shoulder land region is larger than the inner shoulder land region with respect to rigidity in the tire circumferential direction and the rigidity in a tire axial direction; 
Feature (2) the outer shoulder land region is provided with a plurality of outer shoulder lateral grooves extending axially inwardly from the outer tread edge and terminating within the outer shoulder land region; 
Feature (3) the inner shoulder land region is provided with a plurality of inner shoulder lateral grooves extending axially inwardly from the inner tread edge and terminating within the inner shoulder land region; or 
Feature (4) an angle of each of the outer shoulder lateral grooves with respect to the tire axial direction is smaller than an angle of each of the inner shoulder lateral grooves with respect to the tire axial direction;
Feature (5) a depth of each inner shoulder lateral groove at an inner end thereof is from 40% to 60% of a depth of the inner shoulder lateral groove at the inner tread edge, wherein the depth at the inner end of each inner shoulder lateral groove is measured at a position axially outwardly away from the inner end of the inner shoulder lateral groove by a length 
Feature (6) the groove depth of each inner shoulder lateral groove decreases continuously from the inner tread edge to an axially inner end thereof.
Colombo teaches a tire with tread pattern having a different stiffness of the shoulder portions and, in particular, the greater stiffness at the portion facing the outer side of the tire, counteracts an excessive deformability of such portions, and thus excessive change of the footprint area when the vehicle is subjected to sudden load transfers (in particular during cornering). Such that, even in critical situations, at least part of the inner side of the tread rests on the ground, thereby promoting the stability and safety of the vehicle itself, see [0023]. And further discloses the tread pattern is configured to have a first shoulder portion L2 – (corresponds to the outer shoulder land region) be larger than a second shoulder portion L3 – (corresponds to the inner shoulder land region), with respect to rigidity in the tire circumferential direction and the rigidity in a tire axial direction, since the region L2 has a larger land area and few grooves, see Fig. 7. Therefore, Colombo’s tread pattern is further configured to have Features (1)-(3). 
Hayashi teaches a tire with tread pattern having directional slant side grooves are opened to the tread end and extended toward the inside of the 
Kamigori discloses a tire tread pattern suitable for improving the cornering performance in dry road surface conditions and the drainage performance in wet road surface conditions, see [0001]. The tread pattern is 
Kamigori discloses such a configuration provides a benefit of improved cornering performance in dry conditions, drainage performance in wet conditions, see [0011]-[0013]. Therefore, Kamigori’s tread pattern is configured to have Features (5)-(6).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tread pattern of Hatanaka in the claimed manner, as taught by Colombo, Hayashi and Kamigori to provide the tire with the aforementioned benefits. 
Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Regarding claim 2, modified Hatanaka discloses the limitations of claim 1 as discussed above. And since modified Bode discloses substantially the same tread pattern having all the required structure for the claimed pneumatic radial tire, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Hatanaka satisfies the claimed running conditions. It being noted when the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP 2112.01(I). 
Regarding claim 3, modified Hatanaka discloses the limitations of claim 1 as discussed above. And further discloses the first shoulder land .
Claims 6-11, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al. (US 2013/0220501 A1 – of record), in view of Colombo et al. (US 2016/0193880 A1 – of record), in view of Hayashi (US 6,371,180 B1 – of record), in view of Kamigori (US 2015/0273948 A1), as applied to claim 1 above, and further in view of Bode et al. (US 2018/0250989 A1 – of record).
Regarding claim 6, modified Hatanaka does not explicitly disclose the claimed outer/inner shoulder transverse groove circumferential lengths. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shoulder transverse grooves in the claimed manner: Since, Bode discloses doing so offers an advantage. Where having less tread rubber toward the inner side of the tread provides a less stiff inside area of the tread which offers a better grip, see [0033]. And provides a tread pattern configured such that the inner shoulder land region 401 provides 1.25 times the number of lateral grooves as outer shoulder land region 402. This implies and is readily seen in the depiction below that the spacing between adjacent 

    PNG
    media_image2.png
    263
    560
    media_image2.png
    Greyscale

Regarding claim 7, modified Hatanaka discloses the limitations of claim 6 as discussed above. And further discloses as the Bode reproduction above depicts: a land portion 502 (construed as an outer middle land portion) and land portion 501 (construed as an inner middle land portion) both being adjacent to their respective outer/inner shoulder land portions. The outer/inner middle land portions having placed thereon a plurality of lateral grooves 602, where the lateral grooves are one end opened at a 
The lateral grooves 602 are further configured in a manner similar to the lateral grooves 601 of the inner/outer shoulder land portions. That is, the inner middle land region 501 provides 2.0 times the number of lateral grooves as outer middle land region 502. This implies and is readily seen in the depiction above that the spacing between adjacent lateral grooves 602 of the inner middle land portion 501 is set smaller than the spacing between adjacent lateral grooves 602 of the outer middle land portion 502. Likewise, this is consistent with the aforementioned advantage of having less tread rubber toward the inner side of the tread provides a less stiff inside area of the tread which offers a better grip, see [0033].  
Therefore, one would expect a ratio of the length of the tread rubber between adjacent lateral grooves of the inner middle land portion (construed as block pieces Mbi) to the length of the tread rubber between adjacent lateral grooves of the outer middle land portion (construed as block pieces Mbo) to be less than 1, where such a tread pattern provides the predictable benefit of increasing the grip of tire. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spacing of the lateral grooves placed on the inner and outer middle land 
Regarding claim 8, modified Hatanaka discloses the limitations of claim 7 as discussed above. While modified Hatanaka discloses the use of lateral grooves 602 and 601, see Bode reproduction above, placed on the outer middle land portion and outer shoulder land portion respectively; it does not disclose the block pieces delimited by the lateral grooves are configured such that length Mbo is smaller than length Sbo. However, Bode discloses an asymmetric tread pattern provides a benefit of dynamic load transfer in cornering conditions where the outer portion of the tread receives a higher load than the inside of the tread. Thus, it is much more effective to provide a stiff outside area of the tread, see [0033]. Therefore, one seeking 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spacing of the lateral grooves placed on the outer middle/outer shoulder land portions of the tire of modified Hatanaka to be configured such that the length of block pieces Mbo delimited by the lateral grooves is smaller than the length of block pieces Sbo delimited by the lateral grooves as reasonably suggested by Bode to provide the tire with a predictable means for increasing the grip of the tire as taught by Bode. Moreover, as modified Hatanaka substantially discloses the claimed structure of the tread pattern to include the lateral grooves of the outer middle/outer shoulder land portions, then the claimed Mbo/Sbo arrangement is considered a mere change in size of the block piece. And scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. One would have been motivated to scale the size of block pieces in the claimed manner in order to improve the grip property of the tread pattern.
Regarding claim 9, modified Hatanaka discloses the limitations of claim 1 as discussed above; and further discloses the claimed structure in the rejection of claims 6-7. 
As to number N4 of the outer middle lateral grooves is in the range of from 0.5 to 0.7 times number N3 of the inner middle lateral grooves: Modified Hatanaka discloses the use of at least two lateral grooves 602 in land portion 502 and at least four lateral grooves in land portion 501, see Bode reproduction above. Thus, the outer middle lateral grooves 602 in the outer middle land portion 502 is in a range of 0.5 times the number of lateral grooves 601 in the inner middle land portion 501. 
As to a ratio L3/W10 of a length L3 in the tire axial direction of each of the inner middle lateral grooves and a width Wl0 in the tire axial direction of the inner middle land region is larger than a ratio L4/W13 of a length L4 in the tire axial direction of each of the outer middle lateral grooves and a width W13 in the tire axial direction of the outer middle land region: As depicted above, taking the inner middle/outer middle land portions widths to be constant, then the sum of the lengths of lateral grooves 602 in the inner middle land portion 501 are greater than the sum of the lengths of lateral grooves 602 in the outer middle land portion 502. Thus, a ratio of the lengths of the lateral grooves 602 to the width of the inner middle land portion 501 is greater than a ratio of the lengths of the lateral grooves 602 to the width of the outer middle land portion 502.
As to a groove depth of each of the inner middle lateral grooves is larger than a groove depth of each of the outer middle lateral grooves: It is considered the claimed difference in depth predictably contributes to Bode’s recited benefit of providing a less stiff inner tread edge side of the tread pattern beneficial for improving grip performance. Since having deeper lateral grooves on the inner middle land portion removes more tread rubber from the inner middle land portion than the outer middle land portion, thereby contributing to the recited advantageous dynamic load transfer in cornering conditions, see [0033].
As to a groove width of each of the inner middle lateral grooves is not less than a groove width of each of the outer middle lateral grooves: As depicted above, modified Hatanaka depicts the lateral grooves of the inner middle land portion 501 are wider than the lateral grooves of the outer middle land portion 502.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the tire of modified Hatanaka in the claimed manner as the claimed structure is present and implied/readily envision by one of ordinary skill in the art and doing so provides a predictable benefit of improving the grip performance of the tire. Moreover, concerning the claimed ranges, it has been held that obviousness exists where the claimed ranges and prior art ranges do not 
Regarding claims 10-11, modified Hatanaka discloses the limitations of claim 9 as discussed above; and further discloses the claimed structure in the rejection of claims 6-7. As to the claimed ratio of the total lengths in the axial direction of all the outer middle lateral grooves in the outer middle land portion are in a range of from 0.33 to 0.70 times a total of all the lengths in the tire axial direction of all the inner middle lateral grooves land in the inner middle land portion: This relationship is depicted in the reproduction of FIG. 1 above in the rejection of claim 6.
Regarding claims 15-17, modified Hatanaka discloses the limitations of claim 1 as discussed above; and further discloses the claimed structure in the rejection of claims 6-7. In addition, Bode’s figure as depicted above, discloses the inner shoulder land portion 401 has a larger number (5) of lateral grooves 601 than the inner middle land portion 501 lateral grooves 602 (4); and the inner middle lateral grooves 601 is set in a range of 0.8 times the number of inner shoulder lateral grooves; and the inner shoulder lateral grooves are at least 0.75 times a width of the inner shoulder land portion in the tire axial direction of the tire.
Regarding claims 18-20, modified Hatanaka discloses the limitations of claim 1 as discussed above; and further discloses the claimed structure in the rejection of claims 6-7. In addition, Bode’s figure as depicted above, 
As to a number of outer middle lateral grooves is in a range of from 2.00 to 3.50 times a number of the outer shoulder lateral grooves: It is considered the claimed ratio predictably contributes to Bode’s recited benefit of providing a less stiff tread pattern from the outer tread edge side towards the inner tread edge side. And thus is beneficial for improving grip performance, since increasing the number of outer middle lateral grooves over that of the outer shoulder land portion removes more tread rubber from the outer middle land portion than the outer shoulder land portion, thereby contributing to the recited advantageous dynamic load transfer in cornering conditions, see [0033].
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al. (US 2013/0220501 A1 – of record), in view of Colombo et al. (US 2016/0193880 A1 – of record), in view of Hayashi (US 6,371,180 B1 – of record), in view of Kamigori (US 2015/0273948 A1), as applied to claim 1 above, and further in view of Takagi (US 2013/0133797 A1).
Regarding claim 21,
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the tire of modified Hatanaka in the claimed manner, as the claimed structure is present and Takagi discloses a pneumatic tire comprises a tread portion with a left-right asymmetry tread pattern including inboard 6i and outboard 6o middle land portions, whose lateral grooves disposed thereon are configured to have groove widths not less than 2 mm to improve the drainage performance of the tread, see [0062]. 
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al. (US 2013/0220501 A1 – of record), in view of Colombo et al. (US 2016/0193880 A1 – of record), in view of Hayashi (US 6,371,180 B1 – of record), in view of Kamigori (US 2015/0273948 A1), as applied to claim 1 above, and further in view of Mukai (US 2008/0000564 A1). 
Regarding claims 23-24, modified Hatanaka discloses the limitations of claim 1 as discussed above; and further discloses the claimed structure in the rejection of claim 1; but does not explicitly disclose the claimed depth ratio of the outer/inner shoulder lateral grooves. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the tire of modified Hatanaka in the claimed manner, as the claimed structure is present and Mukai discloses a pneumatic tire comprises a tread portion, . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-11, 15-22 and 24-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Examiner, Art Unit 1749